Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al. (USPGPub 2007/0027535) in view of R1 (“Humidity Drying Oven” Vinci Technologies, 02/2016, p1.) as evidenced by E1 (“Annual Average Relative Humidity by US State”, Current Results, pp. 1-4).
Regarding claims 1, 3 and 10, Purdy teaches applying polymeric material in a liquid state to a valve frame and leaflet formation structure by dipping the structure in a polymeric solution and automatically moving the frame after taking it from the coating solution [0129-0135].  Purdy fails to teach wherein the coating takes places inside a chamber.  However, the examiner is taking Official Notice to inform the applicant that it is known in most coating fields to house coating operations, especially those having volatile solvents to 1) prevent drying of coating compositions before use, 2) to prevent exposure of people and objects outside the coating area to volatilized solvent and 3) to prevent contamination of coating composition from outside sources.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to house the operation of Purdy in order to gain the benefits stated above. While teaches control over the humidity during the coating and drying process, wherein ambient is preferred, [0128], Purdy fails to teach how the humidity is controlled. However, R1 shows that humidity drying ovens are known in the prior art and allow for fast and efficient desiccation under constant humidity conditions.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the coating/drying operations of Purdy in the oven of R1 or in a similar device having the humidity control and heating functionality of R1 in order to gain the fast and “fast and efficient desiccation” provided by R1.  Further the oven of R1, due to the presence of sensors for controlling humidity would implicitly also contain the circuitry necessary to perform such a function. Further it should be noted that the current specification does not define “environmental humidity” and as such is treated in the current claims as pertaining to any humidity. Purdy further teaches wherein at some the entire coated object of Purdy is removed from the coating solution and placed in a separate drying chamber [0135] or oven [0154]. Further it is noted that leaflet coating of Purdy shows a level of thickness and percent variation that would correspond to the thickness variation of the current claims [0050]
Regarding claim 4, based on the drying times taught [0171] and the rotation rates or Purdy [0131] and a lack of necessary need to change the direction of rotation, it can be stated that in at least some embodiments the frame of Purdy would be understood to rotate at least one time.
Regarding claim 6, the teachings of Purdy are as shown above. Purdy fails to state that his chamber comprises an openable and shuttable door.  However, the examiner is taking Official Notice to inform the applicant that chamber in general that are intended to house operations are commonly provide with door to allow access to the interior of the chamber rather than possibly lifting the entire chamber and therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in order to allow easy access to the interior of the chamber.
Regarding claims 7 and 12, the teachings of Purdy are as shown above.  Purdy fails to teach the size of the chamber.  However, the chamber of Purdy would reasonably have some size and the Court has long held that in the absence of a criticality of a claimed change in size from an original size of a claimed object, a change is size and shape cannot overcome a prima facie case of obviousness based on a prior art size. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further one would generally be motivated to create a chamber that was as small as reasonably possible in order to conserve space in a coating area.
Regarding claim 8, there is no mention of a fan in the operation of Purdy.
Regarding claims 9 and 15, Purdy further teaches trimming excess from the frame that was coated [0169][0093].
Regarding claim 11, Purdy teaches humidity control but not the level of humidity control.  However, it is reasonably assumed that the intent of Purdy is to perfectly control he humidity. The teachings of Purdy in view of R1 are as shown above. Purdy in view of R1 fails to explicitly state what is considered to be “ambient humidity” although Purdy explicitly teaches using ambient humidity.  However those of ordinary skill in the art would readily recognize that the relative humidity (i.e., the amount of moisture in the air) would directly affect the amount of moisture retained in coating of the prior art which would further affect surface qualities and drying conditions thereof.  Therefore, in the absence of criticality of the broad humidity range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the humidity of the coating operation of Purdy in view of R1 in order to control the coating qualities and drying operation conditions and time described above. Further the examiner has provided an evidentiary reference (E1) that shows that what is generally understood to be average ambient relative humidity is within the range of what is currently claimed.
Regarding claim 13, any part of the frame could be considered to be an “optical identifier”.
Regarding claims 14 and 20, given that the rejection above as described would read upon the use of a first and second drying chamber, it would seem as though the claim limitations herein are met.
Regarding claim 16, the thicknesses provided by Purdy read on the claimed range.
Regarding claim 19, Purdy teaches wherein the range of thickness variation is within the claimed range [0045].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al. (USPGPub 2007/0027535) as applied to claims 1, 3-4, 6-16 and 19-20 above and further in view of Stopek et al. (USPGPub 2011/0232838).
Regarding claim 5, the teachings of Purdy are as shown above. Purdy fails to necessarily state using humidity control during the drying operation. However, Stopek teaches that humidity control over liquid polymeric coatings is known in the prior art [0074].  There it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide humidity control in the drying operation of Purdy as guided by Stopek as use of a known technique to improve similar methods in the same way or as an application of a known technique to a known device ready for improvement to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Response to Arguments
	Regarding the applicants’ arguments, the applicant essentially argues that ambient conditions can vary from place to place and therefore the teaching of a use of ambient conditions by Purdy is not considered to be a humidity “set point” as claimed.  However, Purdy does not teach allowing the humidity to vary over the course of the coating process.  Purdy explicitly states that the conditions may be “during the coating process, the implantable frame could preferably be kept at ambient temperature and humidity”.  This reasonably indicates that the conditions are set and maintained and not within a broad range as argued by the applicant.  Further the benefit supposedly provided by the use of controlled humidity and drying time is also explicitly gained by Purdy as cited [0050].  
	Further the applicant argues that Purdy fails to teach a controlled period of time for the partial curing. However, Purdy reasonably has control over the period of time that the partial curing takes place.  Purdy states that evaporation of coating occurs “as the coated surface is rotated away from the spray path” wherein Purdy clearly defines times in which the translation of the substrate to be coated in and out of the spray are described by Purdy in detail [0132-133]. As such Purdy reasonably teaches controlling the time of the partial curing step as well as that of the entire coating process. Further drying times referred to by the applicant in the current arguments in the range of 1 minute to 24 hours would further indicate a controlled time period for drying. 
	Regarding the teachings of Stopek, it is not required that Stopek describe a humidity source in detail in order to meet the claim limitations.  It is only required that he teach controlling humidity in a manner that meets the claim limitations. 
	As relates to claim 11, a Park reference was not used to reject the claim.
	As relates to claim 13, it is not apparent what in particular defines a feature as “machine readable” versus an optical identifier, given that machines are capable of reading optical identifiers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717